Motion granted insofar as to permit Henry I. Levine, general guardian of Louise J. Levine, Barbara F. Levine and Chester C. Lawrence, III, infants, and Sanford J. Klion, general guardian of Scott Klion, Seth Klion and Jill Hazel Klion, infants, to intervene as parties respondent on this appeal and staying all further proceedings in connection with this appeal pending the judicial settlement of the executors’ accounts by the Surrogate’s Court. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.